Citation Nr: 0335248	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-18 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for moderate spinal stenosis at L4-5, status post 
decompression laminectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from September 1975 to June 
1976.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
partial laminectomy and discectomy.  The veteran filed a 
timely notice of disagreement, and the RO provided a 
statement of the case (SOC).  In September 2002 the veteran 
perfected his appeal, and the issue was subsequently 
certified to the Board.  


FINDINGS OF FACT

1.	In December 1998 the VA Medical Center (VAMC) in Temple, 
Texas, contracted for the veteran to undergo back 
surgery at the Darnall Army Community Hospital in Ft. 
Hood, Texas.  

2.	The veteran was followed-up post-laminectomy at the 
VAMC.  

3.	A preponderance of the competent and probative medical 
evidence of record is against a finding that disability 
associated with the veteran's moderate spinal stenosis 
at L4-5, status post decompression laminectomy, resulted 
from surgical care furnished to the veteran by VA 
contract with the Darnall Army Community Hospital in 
December 1998.

4.	Even if said moderate spinal stenosis at L4-5, status 
post decompression laminectomy, were found to have 
resulted from VA's contracting for surgical care, the 
medical evidence is against a finding that such 
disability was the proximate result of any fault in the 
furnishing of such care, or that it was the proximate 
result of an event not reasonably foreseeable in the 
furnishing of such care.



CONCLUSION OF LAW

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for moderate spinal stenosis at L4-5, status post 
decompression laminectomy, claimed to have resulted from 
surgical treatment provided by VA by contract in December 
1998, under the provisions of 38 U.S.C.A. § 1151, is not 
warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current low back disability and 
unemployability are a result of the back surgery the VAMC 
contracted out to Darnell Army Community Hospital in December 
1998.  

I.  Factual Background

The competent evidence of record indicates that the veteran 
injured his back in a work-related accident in 1996.  

Radiological reports from the VAMC dated from June 1998 
reveal sclerotic changes with hypertrophic spurring at the 
lower lumbosacral spine.  There was no evidence of fracture 
or destructive changes.  The veteran's vertebral bodies were 
normally aligned.  The impression was of moderate 
degenerative osteoarthritic changes at the lower lumbosacral 
spine.  No previous examinations were available for 
comparison.  

The veteran underwent magnetic resonance imaging (MRI) in 
July 1998.  It was noted that he had a history of chronic 
back pain and herniated nucleus pulposus at L4-5, with pain 
radiating down the right leg.  The initial impression was 
"rule out" root compression.  The veteran's conus 
medullaris was normal and there was a focal, small 
hyperintensity in L5, which the radiologist indicated was 
likely representative of a small incidental hemangioma of no 
clinical significance.  There was loss of T2 signal that was 
noted to be consistent with disc dehydration noted at L3-4, 
along with mild loss of height of L3-4 disc.  The radiologist 
noted mild hypertrophic degenerative changes at the L3-4, L4-
5, and L5-S1 facet joints.  The impression was of moderate 
sized central herniation of L4-5 nucleus pulposus with 
encroachment upon the thecal sac, and mild hypertrophic 
degenerative changes at the L3-4 through L5-S1 facet joints.  

In December 1998, the VAMC contracted the veteran's back 
surgery out to Darnall Army Community Hospital in Ft. Hood, 
Texas.  The veteran was to be returned to the VAMC for 
rehabilitation and convalescence following the surgery.  

The veteran was hospitalized at Darnall Army Community 
Hospital from December 18 to 21, 1998.  He was diagnosed with 
right L4-5 herniated nucleus pulpous.  A right L4-5 partial 
laminectomy and discectomy were performed.  

On December 21, 1998, the veteran was returned to the VAMC, 
where he was hospitalized until January 4, 1999.  The veteran 
reported that his pain had not improved after the surgery.  
He complained of constant pain that radiated towards his 
right knee and sometimes all the way to his right foot.  He 
indicated that the pain worsened upon a Valsalva test and 
with other movement.  

Objective observation revealed the veteran to be alert, with 
no cognitive deficit and normal cranial nerves.  Sensory 
examination indicated diffusely decreased pinprick on the 
right leg, without any clear dermatomal distribution.  The 
remainder of the veteran's sensory examination was normal.  
He had normal muscle strength in his left leg; however, the 
examiner noted it was difficult to examine the veteran's 
right leg because "pain prevents full effort, but seems to 
be normal."  There was some loss of bulk in the right 
quadriceps.  The veteran's right leg was symmetric except 
that his right knee jerk was slightly hypoactive in 
comparison to his left.  It was noted that the veteran walked 
with a walker, with fair stability.  

The assessment was of post-surgical L4-5 disc, "probably 
with some causalgic pain."  The examiner noted that the 
compression had been removed and that the next step would be 
to treat the veteran's pain.  

The examiner noted that the veteran had a three-year history 
of chronic pain due to lumbar radiculopathy and that, despite 
removal of the herniated disc, the pain continued.  The 
conclusion that was that, in light of the veteran's physical 
impairment in addition to his history of mental illness, the 
veteran would most likely be unemployable.  

An MRI conducted in February 1999 revealed status post right 
hemilaminectomy at the L5 level.  There was spondylosis at 
the L3-4 and L4-5 levels.  The radiologist also noted mild 
central stenosis at the L3-4 level and moderately severe 
central stenosis at the L4-5 level.  There was no evidence of 
any disc herniation or foraminal stenosis at any level.  The 
MRI revealed osteoarthritis at the L3-4 through L5-S1 levels.  
The neurologist concluded that surgical intervention would 
not be of any benefit, and that the veteran's condition was 
permanent and would render him unemployable.  

In March 2001 the veteran continued to complain of constant 
pain in his low back.  He was diagnosed with moderate spinal 
stenosis at L4-5, status post decompression laminectomy.  The 
examiner noted that the veteran was not a candidate for 
additional surgical treatment due to his symptoms, physical 
findings, and degree of spinal stenosis shown on MRI.  

II.  Legal Analysis

A.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000).  This statute substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97, now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002).

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2003).  Changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  In addition, VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  
See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

In the present case, the appellant was notified of the 
provisions of the VCAA, of VA's duty to assist, and of the 
evidence needed to support his claim in the August 2002 SOC.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (Board must identify documents 
which establish compliance with VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the claimant is 
not received within 30 days, instead of waiting a full year 
for such response.  That regulation is therefore inoperative.  

Inasmuch as it has been well over a year since the issuance 
of the August 2002 SOC and the veteran has submitted 
additional evidence since that time, the provisions of the 
Federal Circuit's decision in PVA, supra, have been 
fulfilled.  Therefore, and for the reasons discussed above, 
the Board finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance in the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151 (West 2002), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (2003).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith. In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2874, 2926-27 (1996), 
codified at 38 U.S.C.A. § 1151 (West 2002); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 that were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

The appellant filed his current claim seeking compensation 
benefits under 38 U.S.C.A. § 1151 for moderate spinal 
stenosis at L4-5, status post decompression laminectomy, in 
June 2001.  Therefore, under the statute and the opinion of 
the General Counsel cited above, this claim must be decided 
under the current, post-October 1, 1997, version of 38 
U.S.C.A. § 1151, as enacted in Public Law No. 104-204.

In pertinent part, section 1151, as amended, now provides as 
follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded for a 
qualifying additional disability or a qualifying 
death of a veteran in the same manner as if such 
additional disability or death were service-
connected.  For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the disability 
or death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West 2002).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by hospital care, or by medical or surgical 
treatment, rendered by the Department of Veterans Affairs.

In this regard, the Board notes that, by law, in order to 
secure health-care resources which otherwise might not be 
feasibly available, or to effectively utilize certain other 
health-care resources, VA may, when it is found to be in the 
best interest of the prevailing standards of VA's medical 
care program, make arrangements, by contract or other form of 
agreement, for the mutual use, or exchange of use, of health-
care resources between Department health-care facilities and 
any health-care provider, or other entity, or individual.  38 
U.S.C.A. § 8153.  The statute provides certain specific 
requirements when entering into such contracts or agreements.

In an opinion of the General Counsel (VAOPGCCONCL 6-98), VA 
determined that benefits may be paid under the previous 
version of 38 U.S.C.A. § 1151 for injuries resulting from the 
veteran's treatment in a non-VA facility pursuant to a 
sharing agreement under 38 U.S.C.A. § 8153.  In that case, 
the veteran was admitted to a VA medical facility for cancer 
treatment.  In connection with that treatment, he received 
radiation therapy which was administered at a non-VA medical 
facility pursuant to a specialized medical resources sharing 
agreement under 38 U.S.C.A. § 8153.  The General Counsel's 
opinion stated that "treatment provided to the veteran in 
this case pursuant to 38 U.S.C.A. § 8153 would constitute 
treatment 'awarded under any of the laws administered by the 
Secretary' within the meaning of former section 1151."

With reference to the current version of section 1151, quoted 
above, we note that it refers to medical treatment provided 
"either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title."  Reference 
to 38 U.S.C.A. § 1701(3)(A) discloses that the definition of 
a VA facility includes "facilities over which the Secretary 
[of Veterans Affairs] has direct jurisdiction."  It thus 
appears that the Darnall Army Community Hospital may not 
strictly fit the definition as to the types of non-VA 
facilities in which treatment is subject to potential claims 
jurisdiction under 38 U.S.C.A. § 1151.  Nevertheless, in view 
of the nonprecedential opinion of the General Counsel, above, 
the Board will assume, for the purpose of our present 
analysis, that the veteran's surgery at the Darnall Army 
Community Hospital would qualify for benefits if the 
requirements of section 1151 were otherwise met.

Turning to the merits of the veteran's claim under 38 
U.S.C.A. § 1151, the law, as noted above, provides that 
compensation may be awarded in the same manner as if the 
additional disability or death is service connected.  The 
Court of Appeals for Veterans Claims has consistently held 
that "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated, "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  See e.g., Jones v. West, 12 Vet. 
App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b) (2003).

Thus, even after repeal of the well-groundedness requirement 
by the VCAA, a claim for benefits under 38 U.S.C.A. § 1151 
must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical 
or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 
77-78 (1999).  Moreover, and consistent with the service-
connection analogy, since a section 1151 claim is a claim for 
disability compensation, a veteran who has made a showing of 
some type of injury due to VA medical care "must still 
submit sufficient evidence of a causal nexus between that . . 
. event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet. App. 302, 305 (1998).

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony because, as 
a layperson, he is not competent to offer medical opinions.  
The Court of Appeals for Veterans Claims has made this clear 
in numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Certainly, any conclusions as to the cause 
of the veteran's chronic pain require medical knowledge.

As noted above, the veteran contends that his chronic low 
back pain, most recently diagnosed as moderate stenosis at 
L4-5, status post decompression laminectomy, is a result of 
the surgery that the VAMC contracted out to the Darnall Army 
Community Hospital.  

The competent medical evidence of record reveals that the 
veteran underwent a partial laminectomy and discectomy for 
central herniation of L4-5 nucleus pulposus, with 
encroachment upon thecal sac, in December 1998 at the Darnall 
Army Community Hospital at the formal request of the VAMC.  
Post-operatively the veteran was followed by the VAMC.  Since 
that time, the veteran has continued to complain of chronic 
pain, which he contends is worse than prior to the surgery.  

Despite the veteran's subjective complaints, there is no 
competent medical evidence that suggests that his current low 
back condition is related to the surgical treatment for which 
VA contracted, or to any other VA medical care.  The records 
of inpatient treatment obtained from Darnall Army Community 
Hospital are negative for any complications associated with 
the right L4-5 partial laminectomy and discectomy performed 
there.  The VA hospitalization report for the post-operative 
period is also negative for any evidence that the veteran's 
condition was exacerbated or that he suffered any additional 
disability due to the surgery.  

The radiological reports since the veteran's December 1998 
surgery reveal spondylosis, mild central stenosis at the L3-4 
level, and moderately severe central stenosis at the L4-5 
level.  However, it was specifically noted that there was no 
evidence of any disc herniation or foraminal stenosis at any 
level.  Neurology consultations concluded that the veteran 
was most likely unemployable.  However, it has also been 
noted that his unemployability is due not only to his low 
back condition but also to his mental health difficulties.  
Examiners have noted that the veteran's low back pain did not 
improve following the surgery.  However, there is no 
competent medical evidence that suggests his condition 
worsened or that he became disabled due to the VA surgical 
procedure.

Even assuming, arguendo, that such an etiological 
relationship were to be established, that finding, in and of 
itself, would not be a sufficient basis upon which to grant 
entitlement to benefits under the current provisions of 38 
U.S.C.A. § 1151.  This is because the law now requires a 
finding that the record contains evidence which reflects 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, 
either in furnishing medical care or in the December 1998 
surgery, which resulted in the veteran's current level of low 
back disability.  That element of a meritorious claim under 
section 1151 has not been satisfied herein. 

In summary, compensation is not warranted for moderate spinal 
stenosis at L4-5, status post decompression laminectomy, as 
due to VA-contracted surgical treatment, because the weight 
of the evidence preponderates against a grant of these 
benefits under 38 U.S.C.A. § 1151.  In reaching this 
conclusion, the Board has considered the applicability of our 
longstanding reasonable-doubt/benefit-of-the-doubt doctrine.  
We are sympathetic with the veteran's reported pain, and 
understand his concerns, but the competent medical evidence 
of record does not place his claim in relative equipoise.  As 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b) (old and new versions); Gilbert v. 
Derwinski, supra, at 55-57.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for moderate spinal stenosis at L4-5, status post 
decompression laminectomy, is denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



